Citation Nr: 0840245	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than February 13, 
2007, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from February 2002 to May 
2005, including decorated combat service in Iraq, and his 
decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in San Diego, 
California, that granted service connection for PTSD, and 
assigned a 50 percent disability rating effective February 
13, 2007.  In May 2007, the veteran expressed disagreement 
with the effective date of the award of entitlement to 
service connection and perfected as substantive appeal.

In April 2008, the veteran testified at a personal hearing 
over which the undersigned Acting Veterans Law Judge presided 
while at the RO.  

During his April 2008 Travel Board hearing, the veteran 
raised the issue of entitlement to a disability rating 
greater than 50 percent for the service-connected PTSD.  The 
Board does not have jurisdiction of this issue as it has not 
been adjudicated by the RO.  The issue is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran did not submit a claim, either formal or 
informal, for service connection for PTSD until February 13, 
2007.


CONCLUSION OF LAW

An effective date prior to February 13, 2007, for the grant 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim arises from his disagreement with the 
effective date following the grant of service connection for 
PTSD.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).

The veteran argues that an earlier effective date is 
warranted for the award of service connection for his PTSD 
because he did not have this condition prior to service, he 
manifested this disability as a result of service, and that 
his disability has been chronic since that time.  As such, he 
maintains that the effective date of service connection 
should be retroactive to his release from service in May 
2005.

The basic facts are not in dispute.  The veteran's initial 
application for service connection for PTSD was filed on 
February 13, 2007, and he does not contend otherwise.  Unless 
specifically provided otherwise in the statute, the effective 
date of an award based on an original claim for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of disability compensation shall be the day following 
separation from service or the date entitlement arose if the 
claim is received within one year of separation, otherwise 
the date of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication or action indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a veteran or his representative, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection for PTSD and assigned 
a 50 percent disability rating effective the date the 
veteran's original claim of service connection was filed with 
VA.  An effective date of an award of service connection is 
not based on the earliest medical evidence showing a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the 
veteran did not file a formal or informal application for 
service connection for PTSD prior to February 13, 2007, VA is 
precluded, as a matter of law, from granting an effective 
date for the award of service connection prior to that date.  
As such, this appeal must be denied because the RO has 
already assigned the earliest possible effective date 
provided by law.

In denying this claim, the Board does not wish in any way to 
diminish the veteran's heroic and well-decorated service in 
Iraq, for which he was awarded the Combat Infantryman Badge.  
Although it is sympathetic to the veteran's claims, the Board 
is without authority to grant the claims on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  


ORDER

An effective date earlier than February 13, 2007, for the 
grant of service connection for PTSD is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


